Citation Nr: 1713552	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-40 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of endometriosis, including excessive bleeding and a total hysterectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from May 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO.  

With regard to the characterization of the issue on appeal, the Board notes that a December 1982 rating decision denied the Veteran's claim of entitlement to service connection for endometriosis.  The Veteran did not timely file a notice of disagreement with that decision, and it became final.  With that in mind, the Board's September 2014 Remand listed two gynecological issues on appeal: a petition to reopen a claim of entitlement to service connection for endometriosis, and a claim of entitlement to service connection for a hysterectomy, to include as secondary to endometriosis.  Pursuant to the Board's September 2014 Remand, VA obtained service treatment records not previously of record that addressed the Veteran's 1979 gynecological treatment.  These newly-obtained service treatment records require VA to reconsider, rather than reopen, the Veteran's claim of entitlement to service connection for endometriosis.  38 C.F.R. § 3.156(c) (2016).  For clarity, and given that the Veteran has broadly claimed that she experienced endometriosis that ultimately resulted in residuals including a hysterectomy, the Board has recharacterized the issue on appeal as set forth above.   

In September 2014, the Board additionally remanded the issue of entitlement to service connection for an acquired psychiatric disorder.  A January 2015 rating decision granted service connection for bipolar disorder.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished this issue before the Board.  Therefore, the claim for service connection for an acquired psychiatric disability is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's September 2014 Remand, the Veteran underwent a gynecological examination in January 2015.  The Board requested a number of opinions from the examiner, including whether the Veteran's endometriosis clearly and unmistakably existed prior to her service.  If endometriosis was found to exist before service, the examiner was asked to opine whether it clearly and unmistakably was not aggravated during service.  If endometriosis was not found to clearly and unmistakably exist before service, the examiner was asked to opine whether it was at least as likely as not that the Veteran's endometriosis had its onset during the Veteran's military service.  The examiner offered none of these opinions, and the AOJ should obtain such opinions from an examiner other than the one who conducted the January 2015 examination of the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Solicit the following opinions from a clinician with expertise in gynecological matters, but not from a clinician who has previously examined the Veteran in connection with the instant appeal.  If the clinician deems a physical examination of the Veteran to be necessary, such an examination should be scheduled.  After reviewing the Veteran's electronic claims file and describing the nature of the Veteran's claimed disability, the examiner should address the following questions.  Please answer the questions exactly as they are phrased below.  A complete rationale for each opinion offered must be provided.

a) Did the Veteran's endometriosis clearly and unmistakably (that is, obviously or manifestly) preexist her entrance into military service in May 1978?  When answering this question, please consider all pertinent evidence, including the private records that the Veteran submitted from 1978.

After answering this question, the examiner should answer either question i) or ii) below, as appropriate:

i) If the Veteran's endometriosis did not clearly and unmistakably preexist her entrance into military service in May 1978, is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's endometriosis  originated during, or is etiologically related to, her service?  

ii) If the Veteran's endometriosis did clearly and unmistakably preexist her entrance into military service in May 1978, is it clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's endometriosis was not aggravated during her service?  

b) Is it at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's October 2002 hysterectomy was related to her endometriosis or to any incident of her service? 

2.  Thereafter, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




